ATTACHMENT TO ADVISORY ACTION
Applicant’s amendment submitted 28 December 2021 has been considered.
Applicant’s request for entry into AFCP 2.0 is acknowledged. However, Applicant’s amendment has not been entered given that in light of the amendment to claim 1, further consideration is required. Additionally, the amendment would not overcome all the rejections of record for the following reasons.
Applicant’s arguments filed 28 December 2021 have been fully considered but are not persuasive.
Regarding the 35 U.S.C. 112(b) rejections, Applicant argues Fig. 3-4, [0067], and [0071] show the polymer beads are coated with the conductive elastic polymer layer while also being disposed on the conductive elastic polymer. The examiner respectfully disagrees.
While the examiner acknowledges Fig. 3-4, [0067], and [0071] show the polymer beads are within the same solution as the conductive elastic polymer and are coated with the conductive elastic polymer, the claim language remains confusing. Specifically, it is unclear how the polymer beads are disposed on, i.e. are on the surface of, the conductive elastic polymer layer while at the same time being coated with the conductive elastic polymer layer, i.e. surrounded by the conductive elastic polymer layer. If the polymer beads are both disposed on the conductive elastic polymer layer and within the conductive elastic polymer layer, it is respectfully suggested that Applicant amend claim 1, line 7, to read “wherein the polymer beads are also
Regarding the 35 U.S.C. 103 rejection, Applicant argues Wang in view of Nakajima does not disclose the polymer beads are in contact with each other, or wherein the polymer beads are coated with the conductive elastic polymer layer to allow the polymer beads not to be separated from the conductive elastic polymer layer; Applicant points to Fig. 4A-4C of Wang for support. The examiner respectfully disagrees.
In response to Applicant’s argument that Wang does not disclose the polymer beads are in contact with each other, the examiner acknowledges that while Fig. 4A-4C of Wang may show one set of beads, Fig. 2 shows the beads are in contact with each other (see, e.g., bottom left, top left, bottom center, top center, bottom right, and top right). Thus, the beads are in contact with each other.
In response to Applicant’s argument that Wang does not disclose the polymer beads are coated with the conductive elastic polymer layer, this is not found persuasive. Wang Fig. 4B shows a polymer bead 20 coated with a layer 16. The layer 16 is conductive elastic polymer layer because it is made from carbon nanotubes ([0086]), which are conductive.
In response to Applicant’s argument that Wang in view of Nakajima does not disclose wherein the polymer beads are not separated from the conductive elastic polymer layer when a strain is applied,
It is noted that if Applicant’s amendment were entered, the 35 U.S.C. 112(a) rejections would be withdrawn.
Claims 1-10 remain rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as set forth in the Office action mailed 07 December 2021. Claim 1 remains rejected under 35 U.S.C. 103 as set forth in the Office action mailed 07 December 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEVEN A RICE/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787